              Case 2:16-cr-00266-JCC Document 124 Filed 08/27/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR16-0266-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    CURTIS JAY PIPPIN,

13                          Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant Curtis Jay Pippin’s motion for leave to
18   file an overlength brief (Dkt. No. 119). The Court hereby GRANTS the motion. The Court
19   considered Pippin’s overlength brief in ruling on his second motion for compassionate release.
20          DATED this 27th day of August 2020.
21                                                         William M. McCool
                                                           Clerk of Court
22

23                                                         s/Tomas Hernandez
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     CR16-0266-JCC
     PAGE - 1
